Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 12, it is stated that the pressure sensor is coupled to the first plate in line 2 thereof. However, claim 12 also states that the pressure sensor is mounted to the second plate over the first plate in lime 3 thereof.  As such, it is unclear if the pressure sensor is supposed to be coupled to a first plate or a second plate in claim 12. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 8-9 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaka (US Pub No.: 2018/0085280).
Regarding claim 8, Shimada discloses a device (being a walking assistance apparatus as per the abstract), comprising: an orthosis configured to couple around a body joint of a user (shown in figure 1, wherein a walking assistance device coupled around an ankle joint 5 is depicted), wherein the orthosis is configured to be coupled to a first body part on a first side of the joint (the lowermost part below the ankle joint is seen to be a foot part to be coupled to a foot of a user at part 6) and a second body part on a second side of the joint (the upper part above the ankle joint is seen to be connected to the lower leg of the user), a pressure sensor (disclosed in [0049]) coupled to the orthosis (as the pressure sensor is measuring a pressure from the sole of the user, it is assumed to be coupled to part 6 of figure 1), a motor configured to apply a force to the orthosis to generate a torque force across the joint of the user (the second motor unit 12 will apply a driving force to the ankle, as per [0080]); and a processor (being the control device 20 shown in the block diagram in figure 10), the processor being configured to operate the motor based on a force measurement received from the pressure sensor (the control unit receives data from the pressure sensor 11 that will then be processed by the motion determination unit 103 then outputted by the motor control unit 102 to control the second motor unit). 
Regarding claim 9, Shimada will teach the device of claim 8, wherein the processor is configured to: compare the force measurement value received from the pressure sensor to a threshold; and when the force measurement value is less than the threshold, set the desired 
Regarding claim 13, Shimada will teach he device of claim 8, wherein the joint is a knee joint (in this instance, the joint will be part 3 in figure 1, driven by the first motor part 7.  Here, part 4, at the lower leg, will be the first body part below the joint the strap at about part 2 will be about the second body part, the upper leg, above the joint).
Regarding claim 15, Shimada will disclose a method of applying assistive force (Shimada discloses an assistance apparatus with a method to control said apparatus, as per [0005]), comprising: receiving a force measurement from a pressure sensor (a pressure sensor disclosed in [0027] will detect a pressure exerted by a user’s foot), wherein the pressure sensor is configured to measure a force applied by a body part of a user (the pressure sensor will sense a force of a user’s foot, as per [0027]), to produce a force measurement value; determining, from the force measurement value, a desired assistive torque value (as per [0048]-[0052], the pressure sensor’s data will be processed by a motion determination unit and used by the motor control unit to output an assistive torque to a joint of a user); and, operating a motor to cause the motor to apply a motor force to the orthosis to generate a motor torque force across the joint equal to the desired assistive torque value (this motor can be either the first motor unit at the knee or the second motor unit at the ankle, both shown in figure 10).
Regarding claim 16, Shimada will disclose the method of claim 15, wherein the method further comprises: comparing the force measurement value to a threshold; and when the force measurement value is less than the threshold, setting the desired assistive torque value to a minimum torque value (the motion determination unit will evaluate the pressure sensor data by .
Claim(s) 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaka (US Pub No.: 2014/0100492).
Regarding claim 8, Nagasaka will disclose a device, comprising: an orthosis (disclosed in the abstract) configured to couple around a body joint of a user (a coupling about a hip joint is shown in figure 1 at about part 204), wherein the orthosis is configured to be coupled to a first body part on a first side of the joint (an attachment above part 204 being is shown as  the pelvis link PL in figure 1) and a second body part on a second side of the joint (which will be at the thigh about thigh link 207), a pressure sensor coupled to the orthosis (being the contact sensor 211 shown in figure 1), a motor configured to apply a force to the orthosis to generate a torque force across the joint of the user (an actuator part 201 is disclosed to drive the hip joint 204 as per paragraph [0061]); and a processor (being the host computer 203 which will have two microcomputers as per figure 4), the processor being configured to operate the motor based on a force measurement received from the pressure sensor (as per [0064], the contact sensors will determine if the user Is walking or idling and will feed this information to the host computer. Then, as per [0098] and figure 9, it is seen that measuring this state will be one of the steps to control a motor of the device to then initiate a movement).
Regarding claim 14, Nagasaka will disclose the device of claim 8, wherein the joint is a hip joint (the joint will be the coupling about a hip joint thatajp20 is shown in figure 1 at about part 204).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US Pub No.: 2018/0085280).
Regarding claim 1, Shimada discloses a device (being a walking assistance apparatus as per the abstract), comprising: an orthosis configured to couple to an ankle of a user (shown in figure 1, wherein a walking assistance device with an ankle joint 5 is depicted); a pressure sensor (part 11 as per [0027]) coupled to the orthosis and configured to be positioned underneath a foot of the user when the orthosis is coupled to the ankle of the user (the sensor is disclosed to measure a pressure on the user’s foot as per [0027]. As such, it is assumed that the sensor will be on the orthosis at the foot plate in figure 1), a motor (a second motor unit 12 defined in [0076]) are defined in configured to apply a force to the orthosis to generate a torque force in the ankle of the user (as per [0076], the second motor unit 12 will apply force to the ankle of the user to drive it. This applied force will generate a torque); and a processor (being the motion determination unit in [0048] that will process and output data from the disclosed sensors and then send said data to the motor control unit in [0053]), the processor being configured to: receive a force measurement value from the pressure sensor (the motion 
With respect to the motor control unit disclosed in [0053], it should be noted that it is disclosed to output a control signal to the first motor unit as opposed to the second motor unit that is at the ankle. It should be noted that the motor control unit will also control the second motor unit as per the diagram in figure 10. From here, it is seen that one of skill in the art would have found it obvious to teach that the motion determination unit and motor control unit of [0048]-[0052] that takes input data from the pressure sensor will control the second motor unit therein. 
Regarding claim 2, Shimada discloses the device of claim 1, wherein the processor is configured to: compare the force measurement value received from the pressure sensor to a threshold (the motion determination unit will evaluate the pressure sensor data by comparing it to a threshold as per [0049]); and when the force measurement value is less than the threshold, set the desired assistive torque value to a minimum torque value (it stands to reason that the torque applied by the motor will be minimal as [0049] of Shimada states that, if the pressure is below the threshold, the device is in a ‘leg-idling period.’ As such, the torque needed by a motor will be minimal).
Regarding claim 6, Shimada discloses the device of claim 1, wherein the orthosis includes a foot plate configured to be positioned underneath the foot of the user and the pressure sensor is coupled to the foot plate (Shimada discloses a pressure sensor to sense a pressure on the sole of the foot in [0048]. As such, it stands to reason that the pressure sensor of Shimada will be on the foot plate 6 of the device in figure 1 of Shimada).
Claims 3-5, 10-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US Pub No.: 2018/0085280) in view of Nagasaka (US Pub No.: 2014/0100492).
Regarding claim 3, Shimada discloses the device of claim 1. However, Shimada does not disclose an instance wherein the processor is configured to determine the desired assistive torque value by: estimating, based on the force measurement value, a user-generated torque at the ankle of the user; and multiplying the user-generated torque by a scaling factor to determine the desired assistive torque value. Instead, Nagasaka does teach a mathematical model to control the orthosis device in [0067].  This mathematical model implies that there is a processing that will use a torque sensor with the model (the torque sensor is also disclosed in [0067]) to control movement at the joints of the device therein. As such, Nagasaka is seen to teach a mathematical estimation of a force at a joint (being the inertia estimation in [0067]) with a sensing of a torque from a use then control an exoskeleton movement.
It would be seen as obvious to one of skill in the art to incorporate the mathematical model and torque sensor of Nagasaka used to control the device of Shimada as the torque sensing and mathematical model of Nagasaka will prevent “motion of the joints from being hindered by friction” of the gears of Nagasaka and will allow for a ‘precise response’ with respect to the control of the device of Nagasaka.  This is seen as something one of skill in the art would want for a movement assistance device, like the one in Shimada, as this will allow for a monitoring of the user and the movement assistance device to prevent unwanted movement and enable precise movement about the joints of the user. As such, it is seen as obvious to one of skill in the art to incorporate the processing and sensor of Nagasaka into the device of Shimada. 
Regarding claim 4, Shimada will disclose the device of claim 1. However, Shimada does not disclose a torque sensor coupled to the orthosis, wherein the torque sensor is configured to measure a magnitude of the torque force generated by the motor. Instead, Nagasaka does 
It would be seen as obvious to one of skill in the art to incorporate the mathematical model and torque sensor of Nagasaka used to control the device of Shimada as the torque sensing and mathematical model of Nagasaka will prevent “motion of the joints from being hindered by friction” of the gears of Nagasaka and will allow for a ‘precise response’ with respect to the control of the device of Nagasaka.  This is seen as something one of skill in the art would want for a movement assistance device, like the one in Shimada, as this will allow for a monitoring of the user and the movement assistance device to prevent unwanted movement and enable precise movement about the joints of the user. As such, it is seen as obvious to one of skill in the art to incorporate the processing and sensor of Nagasaka into the device of Shimada. 
Regarding claim 5, Shimada in view of Nagasaka will teach the device of claim 4, wherein Nagasaka will teach the processor is configured to receive the measured magnitude of the torque force from the torque sensor and modify an operation of the motor based upon the magnitude of the torque force (Nagasaka teaches a torque sensor in [0067] that senses a torque force at about an actuator with an encoder. This torque sensor is configured for connection to a microcomputer 401L/R in [0064] that is seen as analogous to the processor in Shimada).
Regarding claim 10, Shimada discloses the device of claim 8. However, Shimada does not disclose an instance, wherein the processor is configured to determine the desired assistive torque value by: estimating, based on the force measurement value, a user-generated torque at the joint of the user; and multiplying the user-generated torque by a scaling factor to determine the desired assistive torque value. Instead, Nagasaka will teach a mathematical model to control the orthosis device in [0067].  This mathematical model implies that there is a processing that will use a torque sensor with the model (the torque sensor is also disclosed in [0067]) to 
It would be seen as obvious to one of skill in the art to incorporate the mathematical model and torque sensor of Nagasaka used to control the device of Shimada as the torque sensing and mathematical model of Nagasaka will prevent “motion of the joints from being hindered by friction” of the gears of Nagasaka and will allow for a ‘precise response’ with respect to the control of the device of Nagasaka.  This is seen as something one of skill in the art would want for a movement assistance device, like the one in Shimada, as this will allow for a monitoring of the user and the movement assistance device to prevent unwanted movement and enable precise movement about the joints of the user. As such, it is seen as obvious to one of skill in the art to incorporate the processing and sensor of Nagasaka into the device of Shimada. 
Regarding claim 11, Shimada is seen to teach the device of claim 8. However, Shimada does not teach an instance further comprising a torque sensor coupled to the orthosis, wherein the torque sensor is configured to measure a magnitude of the torque force generated by the motor; and wherein the processor is configured to receive the measured magnitude of the torque force from the torque sensor and modify an operation of the motor based upon the magnitude of the torque force. Instead, Nagasaka does teach a torque sensor attached to a thigh actuator in [0067].  It stands to reason that this torque sensor can be attached to the second motor of Shimada. From here, it is seen that the torque sensor will feed data to microcomputers 401L/R in [0064] (said microcomputers are seen to be analogous to the control unit of Shimada) which will then control the torque output of the motor as per [0064]. It is seen that the torque sensor can be incorporated into the device of Shimada and the processor of Shimada will be able to perform the same duties as the processor of Nagasaka.
It would be seen as obvious to one of skill in the art to incorporate the mathematical model and torque sensor of Nagasaka used to control the device of Shimada as the torque sensing and mathematical model of Nagasaka will prevent “motion of the joints from being hindered by friction” of the gears of Nagasaka and will allow for a ‘precise response’ with respect to the control of the device of Nagasaka.  This is seen as something one of skill in the art would want for a movement assistance device, like the one in Shimada, as this will allow for a monitoring of the user and the movement assistance device to prevent unwanted movement and enable precise movement about the joints of the user. As such, it is seen as obvious to one of skill in the art to incorporate the processing and sensor of Nagasaka into the device of Shimada. 
Regarding claim 17, Shimada will disclose the method of claim 15. However, Shimada will not teach an instance wherein the method further comprises determining the desired assistive torque value by: estimating, based on the measurement of body force, a user-generated torque at the joint of the user; and multiplying the user-generated torque by a scaling factor to determine the desired assistive torque value. Instead, Nagasaka does teach a mathematical model to control the orthosis device in [0067].  This mathematical model implies that there is a processing that will use a torque sensor with the model (the torque sensor is also disclosed in [0067]) to control movement at the joints of the device therein. As such, Nagasaka is seen to teach a mathematical estimation of a force at a joint (being the inertia estimation in [0067]) with a sensing of a torque from a use then control an exoskeleton movement. The device of Nagasaka will then scale the output torque of the motor based off of the sensed torque from the sensor. 
Regarding claim 18, Shimada in view of Nagasaka will teach the method of claim 17, wherein the method further comprises: receiving from the user a scaling factor setting; and modifying the scaling factor according to the scaling factor setting (it stands to reason that the host computer can provide a scaling factor setting as it is disclosed to provide a torque control 
Regarding claim 19, Shimada will disclose the method of claim 15. However, Shimada will not disclose an instance wherein the method further comprises: measuring, using a torque sensor, a magnitude of the torque force applied across the joint by the motor; and modifying an operation of the motor based upon the magnitude of the torque force. Instead, Nagasaka teaches a torque sensor in [0067] that senses a torque force at about an actuator with an encoder. This torque sensor is configured for connection to a microcomputer 401L/R in [0064] that is seen as analogous to the processor in Shimada. This processor then will control the output torque by the motor in Nagasaka. It is seen that the torque sensor can be incorporated into the device of Shimada and the processor of Shimada will be able to perform the same duties as the processor of Nagasaka.
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US Pub No.: 2018/0085280) in view of Messer (US Pub No.: 2008/0319361).
Regarding claim 7, Shimada will disclose the device of claim 6. However, Shimada does not disclose an instance wherein the pressure sensor is mounted to a first plate over the foot plate and further comprising a layer of foam disposed between the first plate and the foot plate. Instead, Messer does teach a presence of a foam in [0049] and claim 2 therein that is on the foot plate of a motion assist device. This foam can be placed on the foot member of Shimada. 
It would be seen as obvious by one of skill in the art to incorporate the foam of Messer into the device of Shimada as it stands to reason that the foam of Messer will be beneficial to the device of Shimada.  First, it is seen that a foam layer on the foot of an orthosis will allow for a padding on the foot plate that will increase the comfort of said foot plate on the foot of the user. This is seen as a beneficial as this will improve the user experience of the device of Shimada.  From here, it is also seen that the layer of foam will act as a protective layer for the 
Regarding claim 12, Shimada will disclose the device of claim 8, wherein the orthosis includes a first plate (figure 1 part 6) configured to be positioned against the body part of the user (part 6 of Shimada will be positioned against the foot of the user) and the pressure sensor is coupled to the first plate (Shimada discloses a pressure sensor to sense a pressure on the sole of the foot in [0048]. As such, it stands to reason that the pressure sensor of Shimada will be on the foot plate 6 of the device in figure 1 of Shimada);
However, Shimada does not disclose an instance wherein the pressure sensor is mounted to a second plate over the first plate and further comprising a layer of foam disposed between the first plate and the second plate. Instead, Mosser does disclose an additional footplate 14 in figure 1A with a foam layer in [0049]. Here, it stands to reason that the pressure sensor can be added into the second plate of Mosser with knowable results, and that a foam layer and second plate of Mosser can be incorporated on top of the first plate of Shimada.
It would be seen as obvious by one of skill in the art to incorporate the foam of Messer into the device of Shimada as it stands to reason that the foam of Messer will be beneficial to the device of Shimada.  First, it is seen that a foam layer on the foot of an orthosis will allow for a padding on the foot plate that will increase the comfort of said foot plate on the foot of the user. This is seen as a beneficial as this will improve the user experience of the device of Shimada.  From here, it is also seen that the layer of foam will act as a protective layer for the pressure sensor on the foot plate of Shimada. Protecting the sensors of Shimada will be beneficial as this will increase the life of the device of Shimada.  As such, it is seen that one of skill in the art will find it obvious to incorporate the foam layer of Messer into the device of Shimada. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mooney (US Pub No.: 2018/0104075), Gregg (US Pub No.: 2018/0325713), and Doi (US Pub No.: 2012/0016276). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774